ACCEPTED
                                                                                                                        01-14-00707-CV
                                                                                                             FIRST COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                                                    5/5/2015 4:28:43 PM
                                                                                                                  CHRISTOPHER PRINE
                                                                                                                                 CLERK

                                            THE AKERS FIRM
                                                ProtCssional Limited Liability Company


                                                  ATTORNEYS AT LAW                                 FILED IN
                                                  The Clocktower Building                   1st COURT OF APPEALS
                                               340 I Allen Parkway, Suite I0 I                  HOUSTON, TEXAS
       BROCK C. AKERS
                                                 HOUSTON, TEXAS 77019                       5/5/2015 4:28:43   PM
                                                                                                     DIRECT DIAL
                                                      (713) 877-2500                        CHRISTOPHER        A.
                                                                                                      713/552-0232PRINE
                                                                                              e-mail: bca@akersfirm.com
  BOARD CERTIFIED PERSONAL INJURY
                                                    FAX 1-713-583-8662                               Clerk
         AND CIVIL TRIAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION
        CIVIL TRIAL ADVOCACY
 NATIONAL BOARD OF TRIAL ADVOCACY                     May 5, 2015


      Clerk
      First Court of Appeals
      301 Fannin, Room 208
      Houston, Texas 77002-2066

               RE:     Cause No. 01-14-00707-CV; Marinecorp International, Ltd. v. The Chopper
               Group, LLC and Outlaw County, LLC

      Gentlemen:

             For the court's record, the following is the undersigned's 2015 Attorney Vacation Schedule
      Request. Please make your data entry accordingly.

                June 29, 2015 through July 2, 2015
                July 6, 2015 through July 10,2015
                August 3, 2015 tlu·ough August 7, 2015 and
                August 10,2015 tlu·ough August 14,2015

                Should you have any questions regarding the above, please do not hesitate to give me a call.

                                                                           Sincerely,




                                                                           Brock C. Akers

      BCA:pdg